DETAILED ACTION 
Claims 18-23, 26-30, 36-39, and 44-48, submitted on May 6, 2021 and as amended herein below, are allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, so prosecution has been reopened.  Applicant’s submission filed on November 16, 2021 has been entered.  
Information Disclosure Statement 
The references cited in the information disclosure statement (IDS) submitted on November 16, 2021 have been considered.  A copy of the IDS signed by the examiner is included with this communication.  It is the examiner’s impression that the references cited in the IDS are cumulative of Vangara (US 2015/0342902 A1), discussed below, and therefore do not alter the conclusion of allowability.  
Examiner’s Amendment 
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The claims (submitted on May 6, 2021) have been amended as follows.
In claim 21, “Neotame” has been deleted and “neotame” inserted therefor. 
In claim 22, “Advantame” has been deleted and “advantame” inserted therefor. 
In claim 48, a period has been inserted at the end.  See MPEP 608.01(m).  
Election/Restrictions
The requirement for a species election (see the action mailed on May 20, 2019 at pp. 4-6) is withdrawn.  
Withdrawn Rejections 
The rejection of claims 18-21, 23-30, 36-39 and 44-45 under 35 U.S.C. 103 as being unpatentable over Vangara (US 2015/0342902 A1) in view of Wermeling (WO 2007/032962 A2) is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted May 6, 2021, at pp. 5-8) to be persuasive.  Furthermore, it is the examiner’s impression that these two references are nonanalogous inasmuch as Vangara discloses compositions for oral use, whereas Wermeling discloses compositions for intranasal use.  See MPEP 2141.01(a).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628